Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 1 of 13
                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                                By MGarcia at 11:24 am, Jul 22, 2020
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 2 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 3 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 4 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 5 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 6 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 7 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 8 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 9 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 10 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 11 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 12 of 13
Case 4:17-cr-00060-LGW-CLR Document 481 Filed 07/22/20 Page 13 of 13
